 Case 4:19-cv-00765-ALM Document 14 Filed 12/30/19 Page 1 of 3 PageID #: 81




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


AMERICAN PATENTS LLC,                              )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )        Case No. 4:19-cv-765
                                                   )
TP-LINK TECHNOLOGIES CO., LTD.,                    )
                                                   )
               Defendant.                          )

       DEFENDANT’S CONSENT MOTION FOR THIRD EXTENSION OF TIME
      TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

          Defendant TP-Link Technologies Co., Ltd., through their undersigned counsel, move,

without waiving any defenses described or referred to in Federal Rule of Civil Procedure 12, and

pursuant to Federal Rule of Civil Procedure 6, for a 30-day extension of time up to and including

January 30, 2020, to answer or otherwise respond to Plaintiff’s Complaint. In support of its

Motion, Defendant states as follows:

          1. Plaintiff filed the Complaint for Patent Infringement on October 18, 2019.

          2. Plaintiff had a summons issued and it was served on Defendant (via the Texas

             Secretary of State) on October 24, 2019.

          3. Under the summons, a response to the Complaint was due November 14, 2019.

          4. Defendant’s counsel conferred with Plaintiff’s counsel, and Plaintiff’s counsel agreed

             with and filed a first Unopposed Application for Extension of Time to Answer

             Complaint.




7505914
 Case 4:19-cv-00765-ALM Document 14 Filed 12/30/19 Page 2 of 3 PageID #: 82




          5. The first Unopposed Application for Extension was granted by the Court, and

             extended the initial deadline to respond to the Complaint by 30 days to December 16,

             2019.

          6. Defendant’s counsel and Plaintiff’s counsel engaged in initial settlement talks, and

             Plaintiff’s counsel agreed with and filed a second Unopposed Application for

             Extension of Time to Answer Complaint.

          7. The second Unopposed Application for Extension was granted by the Court, and

             extended the deadline to respond to the Complaint by 15 days to December 31, 2019.

          8. Defendant’s counsel transmitted a settlement offer to Plaintiff’s counsel on

             December 20, 2019.

          9. Defendant’s counsel conferred with Plaintiff’s counsel on December 30, 2019

             regarding the settlement offer.

          10. Plaintiff’s counsel agreed that due to the recent holidays, additional time for

             settlement talks is needed.

          WHEREFORE Defendant respectfully requests an extension of time up to and including

January 30, 2020 to continue settlement talks and/or answer or otherwise respond to Complaint.

                                                    Respectfully submitted,

                                                    By:      /s/ Matthew A. Braunel
                                                          Matthew A. Braunel
                                                          Thompson Coburn LLP
                                                          One US Bank Plaza
                                                          St. Louis, MO 63101
                                                          314-552-6000
                                                          314-552-7000 FAX
                                                          mbraunel@thompsoncoburn.com

                                                          Attorneys for Defendant TP-Link
                                                          Technologies Co., Ltd.
December 30, 2019


7505914                                           -2-
 Case 4:19-cv-00765-ALM Document 14 Filed 12/30/19 Page 3 of 3 PageID #: 83




                                       CERTIFICATE OF SERVICE

          I hereby certify that on this 30th day of December, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system for service upon the parties and

counsel of record.



                                                        /s/ Matthew A. Braunel




7505914                                           -3-
